Citation Nr: 1228557	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  06-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disability of the hands, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 1972 to August 1975 and from November 1976 to November 1993.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The instant issue was remanded for additional development in May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2010 remand, the Board noted that the Veteran had stated that he had undergone a Gulf War Registry examination but that he had not specified the date of that examination.  The agency of original jurisdiction (AOJ) was directed to obtain a copy of the examination report, if available, and to schedule the Veteran for a VA examination to address the etiology of the claimed skin condition.

A VA examination was carried out in November 2010.  However, a copy of the Veteran's Gulf War Registry examination was not received until September 2011.

With respect to the November 2010 VA examination, the Board notes that the examiner diagnosed dyshidrotic eczema and stated that a relationship to service could not be determined without resort to speculation.  He noted that it was quite possible that symptoms began in service but that without further documentation it was speculative.  He also noted that some forms of eczema could be triggered by substances such as environmental allergens, and that changes in temperature, humidity, or psychological stress could lead to outbreaks of eczema in some people.  He stated that the Veteran was exposed to mixed toxins during his deployment.  He did not provide an opinion regarding whether such exposure was related to the current dyshidrotic eczema.  To that extent, the examination report is inadequate for the purpose of deciding the Veteran's claim.

The Board also notes that the undated report of a Persian Gulf examination was not obtained by the AOJ until September 2011.  This report was not available to the VA examiner, and it is unclear whether his opinion would differ based on review of the report.  

In light of the above discussion, the Board has determined that an addendum to the November 2010 VA examination report should be sought.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the November 2010 VA examination.  He should be requested to review the file, his examination report, and the undated Persian Gulf examination report, and indicate any changes to his previous opinions.  

The physician should also provide a discussion of whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that dyshidrotic eczema is related to exposure to environmental allergens or mixed toxins in service.

If the same physician is unavailable, a new opinion should be sought, to include new examination of the Veteran if appropriate.

2.  Upon completion of the above action, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


